


110 HR 1908 PCS: Patent Reform Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 348
		110th CONGRESS
		1st Session
		H. R. 1908
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2007
			Received and read the first time
		
		
			September 11, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To amend title 35, United States Code, to
		  provide for patent reform.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Patent Reform Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reference to title 35,
				United States Code.
					Sec. 3. Right of the first inventor to file.
					Sec. 4. Inventor’s oath or declaration.
					Sec. 5. Right of the inventor to obtain damages.
					Sec. 6. Post-grant procedures and other quality
				enhancements.
					Sec. 7. Definitions; patent trial and appeal board.
					Sec. 8. Study and report on reexamination
				proceedings.
					Sec. 9. Submissions by third parties and other quality
				enhancements.
					Sec. 10. Tax planning methods not patentable.
					Sec. 11. Venue and jurisdiction.
					Sec. 12. Additional information; inequitable conduct as defense
				to infringement.
					Sec. 13. Best mode requirement.
					Sec. 14. Regulatory authority.
					Sec. 15. Technical amendments.
					Sec. 16. Study of special masters in patent cases.
					Sec. 17. Study on workplace conditions.
					Sec. 18. Rule of construction.
					Sec. 19. Study on patent damages.
					Sec. 20. Severability.
				
			2.Reference to
			 title 35, United States CodeWhenever in this Act a section or other
			 provision is amended or repealed, that amendment or repeal shall be considered
			 to be made to that section or other provision of title 35, United States
			 Code.
		3.Right of the first
			 inventor to file
			(a)DefinitionsSection
			 100 is amended by adding at the end the following:
				
					(f)The term
				inventor means the individual or, if a joint invention, the
				individuals collectively who invented or discovered the subject matter of an
				invention.
					(g)The terms
				joint inventor and coinventor mean any one of the
				individuals who invented or discovered the subject matter of a joint
				invention.
					(h)The effective
				filing date of a claimed invention is—
						(1)the filing date of
				the patent or the application for patent containing the claim to the invention;
				or
						(2)if the patent or
				application for patent is entitled to a right of priority of any other
				application under section 119, 365(a), or 365(b) or to the benefit of an
				earlier filing date in the United States under section 120, 121, or 365(c), the
				filing date of the earliest such application in which the claimed invention is
				disclosed in the manner provided by section 112(a).
						(i)The term
				claimed invention means the subject matter defined by a claim in a
				patent or an application for a
				patent.
					.
			(b)Conditions for
			 patentability
				(1)In
			 generalSection 102 is amended to read as follows:
					
						102.Conditions for
				patentability; novelty
							(a)Novelty; Prior
				ArtA patent for a claimed invention may not be obtained
				if—
								(1)the claimed
				invention was patented, described in a printed publication, in public use, or
				on sale—
									(A)more than one year
				before the effective filing date of the claimed invention; or
									(B)one year or less
				before the effective filing date of the claimed invention, other than through
				disclosures made by the inventor or a joint inventor or by others who obtained
				the subject matter disclosed directly or indirectly from the inventor or a
				joint inventor; or
									(2)the claimed
				invention was described in a patent issued under section 151, or in an
				application for patent published or deemed published under section 122(b), in
				which the patent or application, as the case may be, names another inventor and
				was effectively filed before the effective filing date of the claimed
				invention.
								(b)Exceptions
								(1)Prior Inventor
				Disclosure ExceptionSubject matter that would otherwise qualify
				as prior art based upon a disclosure under subparagraph (B) of subsection
				(a)(1) shall not be prior art to a claimed invention under that subparagraph if
				the subject matter had, before such disclosure, been publicly disclosed by the
				inventor or a joint inventor or others who obtained the subject matter
				disclosed directly or indirectly from the inventor or a joint inventor.
								(2)Derivation,
				prior disclosure, and common assignment exceptionsSubject matter
				that would otherwise qualify as prior art only under subsection (a)(2) shall
				not be prior art to a claimed invention if—
									(A)the subject matter
				was obtained directly or indirectly from the inventor or a joint
				inventor;
									(B)the subject matter had been publicly
				disclosed by the inventor or a joint inventor or others who obtained the
				subject matter disclosed directly or indirectly from the inventor or a joint
				inventor before the date on which the application or patent referred to in
				subsection (a)(2) was effectively filed; or
									(C)the subject matter
				and the claimed invention, not later than the effective filing date of the
				claimed invention, were owned by the same person or subject to an obligation of
				assignment to the same person.
									(3)Joint research
				agreement exception
									(A)In
				generalSubject matter and a claimed invention shall be deemed to
				have been owned by the same person or subject to an obligation of assignment to
				the same person in applying the provisions of paragraph (2) if—
										(i)the
				claimed invention was made by or on behalf of parties to a joint research
				agreement that was in effect on or before the effective filing date of the
				claimed invention;
										(ii)the claimed
				invention was made as a result of activities undertaken within the scope of the
				joint research agreement; and
										(iii)the application
				for patent for the claimed invention discloses or is amended to disclose the
				names of the parties to the joint research agreement.
										(B)For purposes of
				subparagraph (A), the term joint research agreement means a
				written contract, grant, or cooperative agreement entered into by two or more
				persons or entities for the performance of experimental, developmental, or
				research work in the field of the claimed invention.
									(4)Patents and
				published applications effectively filedA patent or application
				for patent is effectively filed under subsection (a)(2) with respect to any
				subject matter described in the patent or application—
									(A)as of the filing
				date of the patent or the application for patent; or
									(B)if the patent or
				application for patent is entitled to claim a right of priority under section
				119, 365(a), or 365(b) or to claim the benefit of an earlier filing date under
				section 120, 121, or 365(c), based upon one or more prior filed applications
				for patent, as of the filing date of the earliest such application that
				describes the subject
				matter.
									.
				(2)Conforming
			 amendmentThe item relating to section 102 in the table of
			 sections for chapter 10 is amended to read as follows:
					
						
							102. Conditions for
				patentability;
				novelty.
						
						.
				(c)Conditions for
			 patentability; non-obvious subject matterSection 103 is amended
			 to read as follows:
				
					103.Conditions for
				patentability; nonobvious subject matterA patent for a claimed invention may not be
				obtained though the claimed invention is not identically disclosed as set forth
				in section 102, if the differences between the claimed invention and the prior
				art are such that the claimed invention as a whole would have been obvious
				before the effective filing date of the claimed invention to a person having
				ordinary skill in the art to which the claimed invention pertains.
				Patentability shall not be negated by the manner in which the invention was
				made.
					. 
			(d)Repeal of
			 requirements for inventions made abroadSection 104, and the item
			 relating to that section in the table of sections for chapter 10, are
			 repealed.
			(e)Repeal of
			 statutory invention registration
				(1)In
			 generalSection 157, and the item relating to that section in the
			 table of sections for chapter 14, are repealed.
				(2)Removal of cross
			 referencesSection 111(b)(8) is amended by striking
			 sections 115, 131, 135, and 157 and inserting sections
			 131 and 135.
				(f)Earlier filing
			 date for inventor and joint inventorSection 120 is amended by
			 striking which is filed by an inventor or inventors named and
			 inserting which names an inventor or joint inventor.
			(g)Conforming
			 amendments
				(1)Right of
			 prioritySection 172 is amended by striking and the time
			 specified in section 102(d).
				(2)Limitation on
			 remediesSection 287(c)(4) is amended by striking the
			 earliest effective filing date of which is prior to and inserting
			 which has an effective filing date before.
				(3)International
			 application designating the United States: effectSection 363 is
			 amended by striking except as otherwise provided in section 102(e) of
			 this title.
				(4)Publication of
			 International application: effectSection 374 is amended by
			 striking sections 102(e) and 154(d) and inserting section
			 154(d).
				(5)Patent issued on
			 international application: effectThe second sentence of section
			 375(a) is amended by striking Subject to section 102(e) of this title,
			 such and inserting Such.
				(6)Limit on right
			 of prioritySection 119(a) is amended by striking ; but no
			 patent shall be granted and all that follows through one year
			 prior to such filing.
				(7)Inventions made
			 with Federal assistanceSection 202(c) is amended—
					(A)in paragraph
			 (2)—
						(i)by
			 striking publication, on sale, or public use, and all that
			 follows through obtained in the United States and inserting
			 the 1-year period referred to in section 102(a) would end before the end
			 of that 2-year period; and
						(ii)by
			 striking the statutory and inserting that 1-year;
			 and
						(B)in paragraph (3),
			 by striking any statutory bar date that may occur under this title due
			 to publication, on sale, or public use and inserting the
			 expiration of the 1-year period referred to in section 102(a).
					(h)Repeal of
			 interfering patent remediesSection 291, and the item relating to
			 that section in the table of sections for chapter 29, are repealed.
			(i)Action for claim
			 to patent on derived inventionSection 135 is amended to read as
			 follows:
				
					135.Derivation
				proceedings
						(a)Dispute over right
				to patent
							(1)Institution of
				derivation proceeding
								(A)Request for
				proceedingAn applicant may request initiation of a derivation
				proceeding to determine the right of the applicant to a patent by filing a
				request that sets forth with particularity the basis for finding that another
				applicant derived the claimed invention from the applicant requesting the
				proceeding and, without authorization, filed an application claiming such
				invention.
								(B)Requirements for
				requestAny request under subparagraph (A)—
									(i)may only be made
				within 12 months after the earlier of—
										(I)the date on which
				a patent is issued containing a claim that is the same or substantially the
				same as the claimed invention; or
										(II)the date of first
				publication of an application containing a claim that is the same or is
				substantially the same as the claimed invention; and
										(ii)must be made
				under oath, and must be supported by substantial evidence.
									(C)Determination of
				directorWhenever the Director determines that patents or
				applications for patent naming different individuals as the inventor interfere
				with one another because of a dispute over the right to patent on the basis of
				a request under subparagraph (A), the Director shall institute a derivation
				proceeding for the purpose of determining which applicant is entitled to a
				patent.
								(2)Determination by
				Patent Trial and Appeal BoardIn any proceeding under this
				subsection, the Patent Trial and Appeal Board—
								(A)shall determine the
				question of the right to patent;
								(B)in appropriate
				circumstances, may correct the naming of the inventor in any application or
				patent at issue; and
								(C)shall issue a
				final decision on the right to patent.
								(3)Derivation
				proceedingThe Patent Trial
				and Appeal Board may defer action on a request to initiate a derivation
				proceeding for up to three months after the date on which the Director issues a
				patent to the applicant that filed the earlier application.
							(4)Effect of final
				decisionThe final decision of the Patent Trial and Appeal Board
				in a derivation proceeding, if adverse to the claim of an applicant, shall
				constitute the final refusal by the Patent and Trademark Office on the claims
				involved. The Director may issue a patent to an applicant who is determined by
				the Patent Trial and Appeal Board to have the right to a patent. The final
				decision of the Board, if adverse to a patentee, shall, if no appeal or other
				review of the decision has been or can be taken or had, constitute cancellation
				of the claims involved in the patent, and notice of such cancellation shall be
				endorsed on copies of the patent distributed after such cancellation by the
				Patent and Trademark Office.
							(b)SettlementParties to a derivation proceeding may
				terminate the proceeding by filing a written statement reflecting the agreement
				of the parties as to the correct inventors of the claimed invention in dispute.
				Unless the Patent Trial and Appeal Board finds the agreement to be inconsistent
				with the evidence of record, it shall take action consistent with the
				agreement. Any written settlement or understanding of the parties shall be
				filed with the Director. At the request of a party to the proceeding, the
				agreement or understanding shall be treated as business confidential
				information, shall be kept separate from the file of the involved patents or
				applications, and shall be made available only to Government agencies on
				written request, or to any person on a showing of good cause.
						(c)ArbitrationParties to a derivation proceeding, within
				such time as may be specified by the Director by regulation, may determine such
				contest or any aspect thereof by arbitration. Such arbitration shall be
				governed by the provisions of title 9 to the extent such title is not
				inconsistent with this section. The parties shall give notice of any
				arbitration award to the Director, and such award shall, as between the parties
				to the arbitration, be dispositive of the issues to which it relates. The
				arbitration award shall be unenforceable until such notice is given. Nothing in
				this subsection shall preclude the Director from determining patentability of
				the invention involved in the derivation
				proceeding.
						.
			(j)Elimination of
			 references to interferences(1)Sections 41(a)(6), 134,
			 141, 145, 146, 154, 305, and 314 are each amended by striking Board of
			 Patent Appeals and Interferences each place it appears and inserting
			 Patent Trial and Appeal Board.
				(2)Section 141 is amended—
					(A)by striking an
			 interference and inserting a derivation proceeding;
			 and
					(B)by
			 striking interference each additional place it appears and
			 inserting derivation proceeding.
					(3)Section 146 is amended—
					(A)in
			 the first paragraph—
						(i)by striking Any
			 party and inserting (a)
			 In general.—Any
			 party;
						(ii)by striking an
			 interference and inserting a derivation proceeding;
			 and
						(iii)by striking
			 interference each additional place it appears and inserting
			 derivation proceeding; and
						(B)in the second paragraph, by striking
			 Such suit and inserting (b)
			 Procedure.—A
			 suit under subsection (a).
					(4)The section heading for section 134 is
			 amended to read as follows:
					
						134.Appeal to the
				Patent Trial and Appeal
				Board
						.
				(5)The section heading for section 135 is
			 amended to read as follows:
					
						135.Derivation
				proceedings
						.
				(6)The section heading for section 146
			 is amended to read as follows:
					
						146.Civil action in
				case of derivation
				proceeding
						.
				(7)Section 154(b)(1)(C) is amended by
			 striking interferences and inserting
			 derivation
			 proceedings.
				(8)The item relating to section 6 in the
			 table of sections for chapter 1 is amended to read as follows:
					
						
							6. Patent Trial and Appeal
				Board.
						
						.
				(9)The items relating to sections 134
			 and 135 in the table of sections for chapter 12 are amended to read as
			 follows:
					
						
							134. Appeal to the Patent Trial and Appeal
				Board.
							135. Derivation
				proceedings.
						
						.
				(10)The item relating to section 146 in
			 the table of sections for chapter 13 is amended to read as follows:
					
						
							146. Civil action in case of derivation
				proceeding.
						
						.
				(11)Certain
			 appealsSubsection 1295(a)(4)(A) of title 28,
			 United States Code, is amended to read as follows:
					
						(A)the Patent Trial and Appeal Board of the
				United States Patent and Trademark Office with respect to patent applications,
				derivation proceedings, and post-grant review proceedings, at the instance of
				an applicant for a patent or any party to a patent interference (commenced with
				respect to an application for patent filed before the effective date provided
				in section 3(k) of the Patent Reform Act of 2007), derivation proceeding, or
				post-grant review proceeding, and any such appeal shall waive any right of such
				applicant or party to proceed under section
				145
				or 146 of title
				35;
						.
				(k)Effective
			 date
				(1)In
			 generalThe amendments made by this section—
					(A)shall take effect 90 days after the date on
			 which the President issues an Executive order containing the President’s
			 finding that major patenting authorities have adopted a grace period having
			 substantially the same effect as that contained under the amendments made by
			 this section; and
					(B)shall apply to all
			 applications for patent that are filed on or after the effective date under
			 subparagraph (A).
					(2)DefinitionsIn
			 this subsection:
					(A)Major patenting
			 authoritiesThe term major patenting authorities
			 means at least the patenting authorities in Europe and Japan.
					(B)Grace
			 periodThe term grace period means the 1-year period
			 ending on the effective filing date of a claimed invention, during which
			 disclosures of the subject matter by the inventor or a joint inventor, or by
			 others who obtained the subject matter disclosed directly or indirectly from
			 the inventor or a joint inventor, do not qualify as prior art to the claimed
			 invention.
					(C)Effective filing
			 dateThe term effective
			 filing date of a claimed invention means, with respect to a patenting
			 authority in another country, a date equivalent to the effective filing date of
			 a claimed invention as defined in
			 section
			 100(h) of title 35, United States Code, as added by subsection
			 (a) of this section.
					(3)Retention of
			 interference procedures with respect to applications filed before effective
			 dateIn the case of any application for patent that is filed
			 before the effective date under paragraph (1)(A), the provisions of law
			 repealed or amended by subsections (h), (i), and (j) shall apply to such
			 application as such provisions of law were in effect on the day before such
			 effective date.
				(l)Review every
			 7 yearsNot later than the end
			 of the 7-year period beginning on the effective date under subsection (k), and
			 the end of every 7-year period thereafter, the Under Secretary of Commerce for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office (in this subsection referred to as the Director)
			 shall—
				(1)conduct a study on
			 the effectiveness and efficiency of the amendments made by this section;
			 and
				(2)submit to the
			 Committees on the Judiciary of the House of Representatives and the Senate a
			 report on the results of the study, including any recommendations the Director
			 has on amendments to the law and other recommendations of the Director with
			 respect to the first-to-file system implemented under the amendments made by
			 this section.
				4.Inventor’s oath
			 or declaration
			(a)Inventor’s oath
			 or declaration
				(1)In
			 generalSection 115 is amended to read as follows:
					
						115.Inventor’s oath
				or declaration
							(a)Naming the
				inventor; inventor’s oath or declarationAn application for
				patent that is filed under section 111(a), that commences the national stage
				under section 363, or that is filed by an inventor for an invention for which
				an application has previously been filed under this title by that inventor
				shall include, or be amended to include, the name of the inventor of any
				claimed invention in the application. Except as otherwise provided in this
				section, each individual who is the inventor or a joint inventor of a claimed
				invention in an application for patent shall execute an oath or declaration in
				connection with the application.
							(b)Required
				statementsAn oath or declaration by an individual under
				subsection (a) shall contain statements that—
								(1)the application
				was made or was authorized to be made by individual; and
								(2)the individual
				believes himself or herself to be the original inventor or an original joint
				inventor of a claimed invention in the application.
								(c)Additional
				requirementsThe Director may specify additional information
				relating to the inventor and the invention that is required to be included in
				an oath or declaration under subsection (a).
							(d)Substitute
				statement
								(1)In
				generalIn lieu of executing an oath or declaration under
				subsection (a), the applicant for patent may provide a substitute statement
				under the circumstances described in paragraph (2) and such additional
				circumstances that the Director may specify by regulation.
								(2)Permitted
				circumstancesA substitute statement under paragraph (1) is
				permitted with respect to any individual who—
									(A)is unable to file
				the oath or declaration under subsection (a) because the individual—
										(i)is
				deceased;
										(ii)is under legal
				incapacity; or
										(iii)cannot be found
				or reached after diligent effort; or
										(B)is under an
				obligation to assign the invention and has refused to make the oath or
				declaration required under subsection (a).
									(3)ContentsA
				substitute statement under this subsection shall—
									(A)identify the
				individual with respect to whom the statement applies;
									(B)set forth the
				circumstances representing the permitted basis for the filing of the substitute
				statement in lieu of the oath or declaration under subsection (a); and
									(C)contain any
				additional information, including any showing, required by the Director.
									(e)Making required
				statements in assignment of recordAn individual who has assigned rights in an
				application for patent may include the required statements under subsections
				(b) and (c) in the assignment executed by the individual, in lieu of filing
				such statements separately.
							(f)Time for
				filingA notice of allowance under section 151 may be provided to
				an applicant for patent only if the applicant for patent has filed each
				required oath or declaration under subsection (a) or has filed a substitute
				statement under subsection (d) or recorded an assignment meeting the
				requirements of subsection (e).
							(g)Earlier-filed
				application containing required statements or substitute
				statementThe requirements under this section shall not apply to
				an individual with respect to an application for patent in which the individual
				is named as the inventor or a joint inventor and that claims the benefit of an
				earlier filing date under section 120 or 365(c), if—
								(1)an oath or
				declaration meeting the requirements of subsection (a) was executed by the
				individual and was filed in connection with the earlier-filed
				application;
								(2)a substitute
				statement meeting the requirements of subsection (d) was filed in the earlier
				filed application with respect to the individual; or
								(3)an assignment
				meeting the requirements of subsection (e) was executed with respect to the
				earlier-filed application by the individual and was recorded in connection with
				the earlier-filed application.
								(h)Supplemental and
				corrected statements; filing additional statements
								(1)In
				generalAny person making a statement required under this section
				may withdraw, replace, or otherwise correct the statement at any time. If a
				change is made in the naming of the inventor requiring the filing of 1 or more
				additional statements under this section, such additional statements shall be
				filed in accordance with regulations established by the Director.
								(2)Supplemental
				statements not requiredIf an individual has executed an oath or
				declaration under subsection (a) or an assignment meeting the requirements of
				subsection (e) with respect to an application for patent, the Director may not
				thereafter require that individual to make any additional oath, declaration, or
				other statement equivalent to those required by this section in connection with
				the application for patent or any patent issuing thereon.
								(3)Savings
				clauseNo patent shall be invalid or unenforceable based upon the
				failure to comply with a requirement under this section if the failure is
				remedied as provided under paragraph (1).
								(i)Acknowledgment
				of penaltiesAny declaration
				or statement filed under this section must contain an acknowledgment that any
				willful false statement is punishable by fine or imprisonment, or both, under
				section
				1001 of title
				18.
							.
				(2)Relationship to
			 divisional applicationsSection 121 is amended by striking
			 If a divisional application and all that follows through
			 inventor..
				(3)Requirements for
			 nonprovisional applicationsSection 111(a) is amended—
					(A)in paragraph
			 (2)(C), by striking by the applicant and inserting or
			 declaration;
					(B)in the heading for
			 paragraph (3), by striking and oath; and
					(C)by striking
			 and oath each place it appears.
					(4)Conforming
			 amendmentThe item relating to section 115 in the table of
			 sections for chapter 11 is amended to read as follows:
					
						115. Inventor's oath or
				declaration..
					
				(b)SpecificationSection
			 112 is amended—
				(1)in the first
			 paragraph——
					(A)by striking
			 The specification and inserting (a)
			 In general.—The
			 specification; and
					(B)by striking
			 of carrying out his invention and inserting or joint
			 inventor of carrying out the invention; and
					(2)in the second
			 paragraph—
					(A)by striking
			 The specification and inserting (b)
			 Conclusion.—The
			 specification; and
					(B)by striking
			 applicant regards as his invention and inserting inventor
			 or a joint inventor regards as the invention;
					(3)in the third
			 paragraph, by striking A claim and inserting (c)
			 Form.—A
			 claim;
				(4)in
			 the fourth paragraph, by striking Subject to the following
			 paragraph, and inserting (d)
			 Reference in dependent
			 forms.—Subject to subsection (e),;
				(5)in the fifth
			 paragraph, by striking A claim and inserting (e)
			 Reference in multiple dependent
			 form.—A claim; and
				(6)in
			 the last paragraph, by striking An element and inserting
			 (f) Element in claim for
			 a combination.—An element.
				(c)Effective
			 dateThe amendments made by this section—
				(1)shall take effect
			 at the end of the 1-year period beginning on the date of the enactment of this
			 Act; and
				(2)shall apply to any
			 application for patent, or application for reissue patent, that is filed on or
			 after the effective date under paragraph (1).
				5.Right of the
			 inventor to obtain damages
			(a)DamagesSection
			 284 is amended—
				(1)in the first
			 paragraph, by striking Upon and inserting (a)
			 In
			 general.—Upon;
				(2)by designating the
			 second undesignated paragraph as subsection (c);
				(3)by inserting after
			 subsection (a) (as designated by paragraph (1) of this subsection) the
			 following:
					
						(b)
				Reasonable royalty
							(1)In
				generalAn award pursuant to
				subsection (a) that is based upon a reasonable royalty shall be determined in
				accordance with this subsection. Based on the facts of the case, the court
				shall determine whether paragraph (2), (3), or (4) will be used by the court or
				the jury in calculating a reasonable royalty. The court shall identify the
				factors that are relevant to the determination of a reasonable royalty under
				the applicable paragraph, and the court or jury, as the case may be, shall
				consider only those factors in making the determination.
							(2)Relationship of
				damages to contributions over prior artUpon a showing to the satisfaction of the
				court that a reasonable royalty should be based on a portion of the value of
				the infringing product or process, the court shall conduct an analysis to
				ensure that a reasonable royalty under subsection (a) is applied only to that
				economic value properly attributable to the patent's specific contribution over
				the prior art. The court shall exclude from the analysis the economic value
				properly attributable to the prior art, and other features or improvements,
				whether or not themselves patented, that contribute economic value to the
				infringing product or process.
							(3)Entire market
				valueUpon a showing to the
				satisfaction of the court that the patent's specific contribution over the
				prior art is the predominant basis for market demand for an infringing product
				or process, damages may be based upon the entire market value of the products
				or processes involved that satisfy that demand.
							(4)Other
				factorsIf neither paragraph
				(2) or (3) is appropriate for determining a reasonable royalty, the court may
				consider, or direct the jury to consider, the terms of any nonexclusive
				marketplace licensing of the invention, where appropriate, as well as any other
				relevant factors under applicable law.
							(5)Combination
				inventionsFor purposes of
				paragraphs (2) and (3), in the case of a combination invention the elements of
				which are present individually in the prior art, the patentee may show that the
				contribution over the prior art may include the value of the additional
				function resulting from the combination, as well as the enhanced value, if any,
				of some or all of the prior art elements resulting from the combination.
							;
				(4)by amending
			 subsection (c) (as designated by paragraph (1) of this subsection) to read as
			 follows:
					
						(c)Willful
				infringement
							(1)Increased
				damagesA court that has determined that the infringer has
				willfully infringed a patent or patents may increase the damages up to three
				times the amount of damages found or assessed under subsection (a), except that
				increased damages under this paragraph shall not apply to provisional rights
				under section 154(d).
							(2)Permitted
				grounds for willfulnessA court may find that an infringer has
				willfully infringed a patent only if the patent owner presents clear and
				convincing evidence that—
								(A)after receiving
				written notice from the patentee—
									(i)alleging acts of
				infringement in a manner sufficient to give the infringer an objectively
				reasonable apprehension of suit on such patent, and
									(ii)identifying with
				particularity each claim of the patent, each product or process that the patent
				owner alleges infringes the patent, and the relationship of such product or
				process to such claim,
									the
				infringer, after a reasonable opportunity to investigate, thereafter performed
				one or more of the alleged acts of infringement;(B)the infringer
				intentionally copied the patented invention with knowledge that it was
				patented; or
								(C)after having been
				found by a court to have infringed that patent, the infringer engaged in
				conduct that was not colorably different from the conduct previously found to
				have infringed the patent, and that resulted in a separate finding of
				infringement of the same patent.
								(3)Limitations on
				willfulness(A)A court may not find
				that an infringer has willfully infringed a patent under paragraph (2) for any
				period of time during which the infringer had an informed good faith belief
				that the patent was invalid or unenforceable, or would not be infringed by the
				conduct later shown to constitute infringement of the patent.
								(B)An informed good faith belief within
				the meaning of subparagraph (A) may be established by—
									(i)reasonable reliance on advice of
				counsel;
									(ii)evidence that the infringer sought
				to modify its conduct to avoid infringement once it had discovered the patent;
				or
									(iii)other evidence a court may find
				sufficient to establish such good faith belief.
									(C)The decision of the infringer not to
				present evidence of advice of counsel is not relevant to a determination of
				willful infringement under paragraph (2).
								(4)Limitation on
				pleadingBefore the date on
				which a court determines that the patent in suit is not invalid, is
				enforceable, and has been infringed by the infringer, a patentee may not plead
				and a court may not determine that an infringer has willfully infringed a
				patent.
							;
				and
				(5)in the third
			 undesignated paragraph, by striking The court and inserting
			 (d) Expert
			 Testimony.—The court.
				(b)Report to
			 congressional committeesNot
			 later than June 30, 2009, the Under Secretary of Commerce for Intellectual
			 Property and Director of the United States Patent and Trademark Office (in this
			 subsection referred to as the Director) shall report to the
			 Committee on the Judiciary of the House of Representatives and the Committee on
			 the Judiciary of the Senate the findings and recommendations of the Director on
			 the operation of prior user rights in selected countries in the industrialized
			 world. The report shall include the following:
				(1)A comparison between the patent laws of the
			 United States and the laws of other industrialized countries, including the
			 European Union, Japan, Canada, and Australia.
				(2)An analysis of the
			 effect of prior user rights on innovation rates in the selected
			 countries.
				(3)An analysis of the
			 correlation, if any, between prior user rights and start-up enterprises and the
			 ability to attract venture capital to start new companies.
				(4)An analysis of the
			 effect of prior user rights, if any, on small businesses, universities, and
			 individual inventors.
				(5)An analysis of any
			 legal or constitutional issues that arise from placing elements of trade secret
			 law, in the form of prior user rights, in patent law.
				In
			 preparing the report, the Director shall consult with the Secretary of State
			 and the Attorney General of the United States.(c)Effective
			 dateThe amendments made by this section shall apply to any civil
			 action commenced on or after the date of the enactment of this Act.
			(d)Review every
			 7 yearsNot later than the end
			 of the 7-year period beginning on the date of the enactment of this Act, and
			 the end of every 7-year period thereafter, the Under Secretary of Commerce for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office (in this subsection referred to as the Director)
			 shall—
				(1)conduct a study on
			 the effectiveness and efficiency of the amendments made by this section;
			 and
				(2)submit to the
			 Committees on the Judiciary of the House of Representatives and the Senate a
			 report on the results of the study, including any recommendations the Director
			 has on amendments to the law and other recommendations of the Director with
			 respect to the right of the inventor to obtain damages for patent
			 infringement.
				6.Post-grant
			 procedures and other quality enhancements
			(a)Citation of prior
			 art
				(1)In
			 generalSection 301 is amended to read as follows:
					
						301.Citation of
				prior art
							(a)In
				generalAny person at any
				time may cite to the Office in writing—
								(1)prior art
				consisting of patents or printed publications which that person believes to
				have a bearing on the patentability of any claim of a particular patent;
				or
								(2)written statements
				of the patent owner filed in a proceeding before a Federal court or the Patent
				and Trademark Office in which the patent owner takes a position on the scope of
				one or more patent claims.
								(b)Submissions part
				of official fileIf the person citing prior art or written
				submissions under subsection (a) explains in writing the pertinence and manner
				of applying the prior art or written submissions to at least one claim of the
				patent, the citation of the prior art or written submissions (as the case may
				be) and the explanation thereof shall become a part of the official file of the
				patent.
							(c)Procedures for
				written statements
								(1)Submission of
				additional materialsA party that submits written statements
				under subsection (a)(2) in a proceeding shall include any other documents,
				pleadings, or evidence from the proceeding that address the patent owner’s
				statements or the claims addressed by the written statements.
								(2)Limitation on
				use of statementsWritten
				statements submitted under subsection (a)(2) shall not be considered for any
				purpose other than to determine the proper meaning of the claims that are the
				subject of the request in a proceeding ordered pursuant to section 304 or 313.
				Any such written statements, and any materials submitted under paragraph (1),
				that are subject to an applicable protective order shall be redacted to exclude
				information subject to the order.
								(d)Identity
				withheldUpon the written
				request of the person citing prior art or written statements under subsection
				(a), the person’s identity shall be excluded from the patent file and kept
				confidential.
							.
				(b)ReexaminationSection
			 303(a) is amended to read as follows:
				
					(a)Within three months after the owner of a
				patent files a request for reexamination under section 302, the Director shall
				determine whether a substantial new question of patentability affecting any
				claim of the patent concerned is raised by the request, with or without
				consideration of other patents or printed publications. On the Director’s own
				initiative, and at any time, the Director may determine whether a substantial
				new question of patentability is raised by patents and publications discovered
				by the Director, is cited under section 301, or is cited by any person other
				than the owner of the patent under section 302 or section 311. The existence of
				a substantial new question of patentability is not precluded by the fact that a
				patent or printed publication was previously considered by the
				Office.
					.
			(c)Conduct of inter
			 partes proceedingsSection 314 is amended—
				(1)in the first
			 sentence of subsection (a), by striking conducted according to the
			 procedures established for initial examination under the provisions of sections
			 132 and 133 and inserting heard by an administrative patent
			 judge in accordance with procedures which the Director shall
			 establish;
				(2)in subsection (b),
			 by striking paragraph (2) and inserting the following:
					
						(2)The third-party requester shall have
				the opportunity to file written comments on any action on the merits by the
				Office in the inter partes reexamination proceeding, and on any response that
				the patent owner files to such an action, if those written comments are
				received by the Office within 60 days after the date of service on the
				third-party requester of the Office action or patent owner response, as the
				case may be.
						;
				and
				(3)by
			 adding at the end the following:
					
						(d)Oral
				hearingAt the request of a
				third party requestor or the patent owner, the administrative patent judge
				shall conduct an oral hearing, unless the judge finds cause lacking for such
				hearing.
						.
				(d)EstoppelSection 315(c) is amended by striking
			 or could have raised.
			(e)Reexamination
			 prohibited after district court decisionSection 317(b) is
			 amended—
				(1)in the subsection
			 heading, by striking Final decision and inserting
			 District court
			 decision; and
				(2)by striking
			 Once a final decision has been entered and inserting Once
			 the judgment of the district court has been entered.
				(f)Post-grant
			 opposition procedures
				(1)In
			 generalPart III is amended by adding at the end the following
			 new chapter:
					
						32Post-Grant Review
				Procedures
							
								Sec.
								321. Petition for post-grant review.
								322. Timing and bases of petition.
								323. Requirements of petition.
								324. Prohibited filings.
								325. Submission of additional information; showing of
				  sufficient grounds.
								326. Conduct of post-grant review proceedings.
								327. Patent owner response.
								328. Proof and evidentiary standards.
								329. Amendment of the patent.
								330. Decision of the Board.
								331. Effect of decision.
								332. Settlement.
								333. Relationship to other pending proceedings.
								334. Effect of decisions rendered in civil action on post-grant
				  review proceedings.
								335. Effect of final decision on future
				  proceedings.
								336. Appeal.
							
							321.Petition for
				post-grant reviewSubject to
				sections 322, 324, 332, and 333, a person who is not the patent owner may file
				with the Office a petition for cancellation seeking to institute a post-grant
				review proceeding to cancel as unpatentable any claim of a patent on any ground
				that could be raised under paragraph (2) or (3) of section 282(b) (relating to
				invalidity of the patent or any claim). The Director shall establish, by
				regulation, fees to be paid by the person requesting the proceeding, in such
				amounts as the Director determines to be reasonable.
							322.Timing and
				bases of petitionA post-grant
				proceeding may be instituted under this chapter pursuant to a cancellation
				petition filed under section 321 only if—
								(1)the petition is filed not later than 12
				months after the issuance of the patent or a reissue patent, as the case may
				be; or
								(2)the patent owner consents in writing to the
				proceeding.
								323.Requirements of
				petitionA cancellation
				petition filed under section 321 may be considered only if—
								(1)the petition is
				accompanied by payment of the fee established by the Director under section
				321;
								(2)the petition
				identifies the cancellation petitioner;
								(3)for each claim sought to be canceled, the
				petition sets forth in writing the basis for cancellation and provides the
				evidence in support thereof, including copies of patents and printed
				publications, or written testimony of a witness attested to under oath or
				declaration by the witness, or any other information that the Director may
				require by regulation; and
								(4)the petitioner provides copies of the
				petition, including any evidence submitted with the petition and any other
				information submitted under paragraph (3), to the patent owner or, if
				applicable, the designated representative of the patent owner.
								324.Prohibited
				filingsA post-grant review
				proceeding may not be instituted under section 322 if the petition for
				cancellation requesting the proceeding—
								(1)identifies the
				same cancellation petitioner and the same patent as a previous petition for
				cancellation filed under such section; or
								(2)is based on the
				best mode requirement contained in section 112.
								325.Submission of
				additional information; showing of sufficient grounds
								(a)In
				generalThe cancellation
				petitioner shall file such additional information with respect to the petition
				as the Director may require. For each petition submitted under section 321, the
				Director shall determine if the written statement, and any evidence submitted
				with the request, establish that a substantial question of patentability exists
				for at least one claim in the patent. The Director may initiate a post-grant
				review proceeding if the Director determines that the information presented
				provides sufficient grounds to believe that there is a substantial question of
				patentability concerning one or more claims of the patent at issue.
								(b)Notification;
				determinations not reviewableThe Director shall notify the patent owner
				and each petitioner in writing of the Director's determination under subsection
				(a), including a determination to deny the petition. The Director shall make
				that determination in writing not later than 60 days after receiving the
				petition. Any determination made by the Director under subsection (a),
				including whether or not to institute a post-grant review proceeding or to deny
				the petition, shall not be reviewable.
								326.Conduct of
				post-grant review proceedings
								(a)In
				generalThe Director shall
				prescribe regulations, in accordance with section 2(b)(2)—
									(1)establishing and
				governing post-grant review proceedings under this chapter and their
				relationship to other proceedings under this title;
									(2)establishing
				procedures for the submission of supplemental information after the petition
				for cancellation is filed; and
									(3)setting forth procedures for discovery of
				relevant evidence, including that such discovery shall be limited to evidence
				directly related to factual assertions advanced by either party in the
				proceeding, and the procedures for obtaining such evidence shall be consistent
				with the purpose and nature of the proceeding.
									In
				carrying out paragraph (3), the Director shall bear in mind that discovery must
				be in the interests of justice.(b)Post-grant
				regulationsRegulations under subsection (a)(1)—
									(1)shall require that
				the final determination in a post-grant proceeding issue not later than one
				year after the date on which the post-grant review proceeding is instituted
				under this chapter, except that, for good cause shown, the Director may extend
				the 1-year period by not more than six months;
									(2)shall provide for
				discovery upon order of the Director;
									(3)shall provide for publication of notice in
				the Federal Register of the filing of a petition for post-grant review under
				this chapter, for publication of the petition, and documents, orders, and
				decisions relating to the petition, on the website of the Patent and Trademark
				Office, and for filings under seal exempt from publication requirements;
									(4)shall prescribe
				sanctions for abuse of discovery, abuse of process, or any other improper use
				of the proceeding, such as to harass or to cause unnecessary delay or
				unnecessary increase in the cost of the proceeding;
									(5)may provide for
				protective orders governing the exchange and submission of confidential
				information; and
									(6)shall ensure that
				any information submitted by the patent owner in support of any amendment
				entered under section 329 is made available to the public as part of the
				prosecution history of the patent.
									(c)ConsiderationsIn
				prescribing regulations under this section, the Director shall consider the
				effect on the economy, the integrity of the patent system, and the efficient
				administration of the Office.
								(d)Conduct of
				proceedingThe Patent Trial and Appeal Board shall, in accordance
				with section 6(b), conduct each post-grant review proceeding authorized by the
				Director.
								327.Patent owner
				responseAfter a post-grant
				proceeding under this chapter has been instituted with respect to a patent, the
				patent owner shall have the right to file, within a time period set by the
				Director, a response to the cancellation petition. The patent owner shall file
				with the response, through affidavits or declarations, any additional factual
				evidence and expert opinions on which the patent owner relies in support of the
				response.
							328.Proof and
				evidentiary standards
								(a)In
				generalThe presumption of validity set forth in section 282
				shall not apply in a challenge to any patent claim under this chapter.
								(b)Burden of
				proofThe party advancing a proposition under this chapter shall
				have the burden of proving that proposition by a preponderance of the
				evidence.
								329.Amendment of the
				patent
								(a)In
				generalIn response to a challenge in a petition for
				cancellation, the patent owner may file one motion to amend the patent in one
				or more of the following ways:
									(1)Cancel any
				challenged patent claim.
									(2)For each
				challenged claim, propose a substitute claim.
									(3)Amend the patent
				drawings or otherwise amend the patent other than the claims.
									(b)Additional
				motionsAdditional motions to amend may be permitted only for
				good cause shown.
								(c)Scope of
				claimsAn amendment under this section may not enlarge the scope
				of the claims of the patent or introduce new matter.
								330.Decision of the
				BoardIf the post-grant review
				proceeding is instituted and not dismissed under this chapter, the Patent Trial
				and Appeal Board shall issue a final written decision addressing the
				patentability of any patent claim challenged and any new claim added under
				section 329.
							331.Effect of
				decision
								(a)In
				generalIf the Patent Trial and Appeal Board issues a final
				decision under section 330 and the time for appeal has expired or any appeal
				proceeding has terminated, the Director shall issue and publish a certificate
				canceling any claim of the patent finally determined to be unpatentable and
				incorporating in the patent by operation of the certificate any new claim
				determined to be patentable.
								(b)New
				claimsAny new claim held to be patentable and incorporated into
				a patent in a post-grant review proceeding shall have the same effect as that
				specified in section 252 for reissued patents on the right of any person who
				made, purchased, offered to sell, or used within the United States, or imported
				into the United States, anything patented by such new claim, or who made
				substantial preparations therefor, before a certificate under subsection (a) of
				this section is issued.
								332.Settlement
								(a)In
				generalA post-grant review proceeding shall be terminated with
				respect to any petitioner upon the joint request of the petitioner and the
				patent owner, unless the Patent Trial and Appeal Board has issued a written
				decision before the request for termination is filed. If the post-grant review
				proceeding is terminated with respect to a petitioner under this paragraph, no
				estoppel shall apply to that petitioner. If no petitioner remains in the
				proceeding, the panel of administrative patent judges assigned to the
				proceeding shall terminate the proceeding.
								(b)Agreement in
				writingAny agreement or understanding between the patent owner
				and a petitioner, including any collateral agreements referred to in the
				agreement or understanding, that is made in connection with or in contemplation
				of the termination of a post-grant review proceeding, must be in writing. A
				post-grant review proceeding as between the parties to the agreement or
				understanding may not be terminated until a copy of the agreement or
				understanding, including any such collateral agreements, has been filed in the
				Office. If any party filing such an agreement or understanding requests, the
				agreement or understanding shall be kept separate from the file of the
				post-grant review proceeding, and shall be made available only to Government
				agencies on written request, or to any person on a showing of good
				cause.
								333.Relationship to
				other proceedings
								(a)In
				generalNotwithstanding
				subsection 135(a), sections 251 and 252, and chapter 30, the Director may
				determine the manner in which any reexamination proceeding, reissue proceeding,
				interference proceeding (commenced with respect to an application for patent
				filed before the effective date provided in section 3(k) of the Patent Reform
				Act of 2007), derivation proceeding, or post-grant review proceeding, that is
				pending during a post-grant review proceeding, may proceed, including providing
				for stay, transfer, consolidation, or termination of any such
				proceeding.
								(b)StaysThe Director may stay a post-grant review
				proceeding if a pending civil action for infringement of a patent addresses the
				same or substantially the same questions of patentability raised against the
				patent in a petition for post-grant review.
								(c)Effect of
				commencement of proceedingThe commencement of a post-grant
				review proceeding—
									(1)shall not limit in
				any way the right of the patent owner to commence an action for infringement of
				the patent; and
									(2)shall not be cited
				as evidence relating to the validity of any claim of the patent in any
				proceeding before a court or the International Trade Commission concerning the
				patent.
									334.Effect of
				decisions rendered in civil action on post-grant review
				proceedingsIf a final
				decision is entered against a party in a civil action arising in whole or in
				part under section
				1338 of title 28 establishing that the party has not sustained
				its burden of proving the invalidity of any patent claim—
								(1)that party to the
				civil action and the privies of that party may not thereafter request a
				post-grant review proceeding on that patent claim on the basis of any grounds,
				under the provisions of section 321, which that party or the privies of that
				party raised or could have raised; and
								(2)the Director may
				not thereafter maintain a post-grant review proceeding that was requested,
				before the final decision was so entered, by that party or the privies of that
				party on the basis of such grounds.
								335.Effect of final
				decision on future proceedingsIf a final decision under section 330 is
				favorable to the patentability of any original or new claim of the patent
				challenged by the cancellation petitioner, the cancellation petitioner may not
				thereafter, based on any ground that the cancellation petitioner raised during
				the post-grant review proceeding—
								(1)request or pursue
				a reexamination of such claim under chapter 31;
								(2)request or pursue
				a derivation proceeding with respect to such claim;
								(3)request or pursue
				a post-grant review proceeding under this chapter with respect to such claim;
								(4)assert the
				invalidity of any such claim in any civil action arising in whole or in part
				under section
				1338 of title 28; or
								(5)assert the
				invalidity of any such claim in defense to an action brought under section 337
				of the Tariff Act of 1930 (19 U.S.C. 1337).
								336.AppealA party dissatisfied with the final
				determination of the Patent Trial and Appeal Board in a post-grant proceeding
				under this chapter may appeal the determination under sections 141 through 144.
				Any party to the post-grant proceeding shall have the right to be a party to
				the
				appeal.
							.
				(g)Conforming
			 amendmentThe table of chapters for part III is amended by adding
			 at the end the following:
				
					
						32.Post-Grant Review
				  Proceedings321
					
					.
			(h)RepealSection 4607 of the Intellectual Property
			 and Communications Omnibus Reform Act of 1999, as enacted by section 1000(a)(9)
			 of Public Law
			 106–113, is repealed.
			(i)Effective
			 dates
				(1)In
			 generalThe amendments and repeal made by this section shall take
			 effect at the end of the 1-year period beginning on the date of the enactment
			 of this Act.
				(2)Applicability to
			 ex parte and inter partes proceedingsNotwithstanding any other
			 provision of law, sections 301 and 311 through 318 of title 35, United States
			 Code, as amended by this section, shall apply to any patent that issues before,
			 on, or after the effective date under paragraph (1) from an original
			 application filed on any date.
				(3)Applicability to
			 post-grant proceedingsThe amendments made by subsections (f) and
			 (g) shall apply to patents issued on or after the effective date under
			 paragraph (1).
				(j)RegulationsThe
			 Under Secretary of Commerce for Intellectual Property and Director of the
			 United States Patent and Trademark Office (in this subsection referred to as
			 the Director) shall, not later than the date that is 1 year
			 after the date of the enactment of this Act, issue regulations to carry out
			 chapter 32 of title 35,
			 United States Code, as added by subsection (f) of this section.
			7.Definitions;
			 patent trial and appeal board
			(a)DefinitionsSection
			 100 (as amended by this Act) is further amended by adding at the end the
			 following:
				
					(k)The term
				cancellation petitioner means the real party in interest
				requesting cancellation of any claim of a patent under chapter 32 of this title
				and the privies of the real party in
				interest.
					.
			(a)Patent Trial and
			 Appeal boardSection 6 is amended to read as follows:
				
					6.Patent Trial and
				Appeal Board
						(a)Establishment and
				compositionThere shall be in the Office a Patent Trial and
				Appeal Board. The administrative patent judges shall constitute the Patent
				Trial and Appeal Board. The administrative patent judges shall be persons of
				competent legal knowledge and scientific ability who are appointed by the
				Secretary of Commerce. Any reference in any Federal law, Executive order, rule,
				regulation, or delegation of authority, or any document of or pertaining to the
				Board of Patent Appeals and Interferences is deemed to refer to the Patent
				Trial and Appeal Board.
						(b)DutiesThe
				Patent Trial and Appeal Board shall—
							(1)on written appeal
				of an applicant, review adverse decisions of examiners upon application for
				patents;
							(2)on written appeal
				of a patent owner, review adverse decisions of examiners upon patents in
				reexamination proceedings under chapter 30;
							(3)review appeals by
				patent owners and third-party requesters under section 315;
							(4)determine priority
				and patentability of invention in derivation proceedings under section 135(a);
				and
							(5)conduct post-grant
				opposition proceedings under chapter 32.
							Each
				appeal and derivation proceeding shall be heard by at least 3 members of the
				Patent Trial and Appeal Board, who shall be designated by the Director. Only
				the Patent Trial and Appeal Board may grant rehearings. The Director shall
				assign each post-grant review proceeding to a panel of 3 administrative patent
				judges. Once assigned, each such panel of administrative patent judges shall
				have the responsibilities under chapter 32 in connection with post-grant review
				proceedings..
			(b)Effective
			 dateThe amendments made by
			 this section shall take effect at the end of the 1-year period beginning on the
			 date of the enactment of this Act.
			8.Study and report
			 on reexamination proceedingsThe Under Secretary of Commerce for
			 Intellectual Property and Director of the Patent and Trademark Office shall,
			 not later than 2 years after the date of the enactment of this Act—
			(1)conduct a study of
			 the effectiveness and efficiency of the different forms of proceedings
			 available under title 35, United States Code, for the reexamination of patents;
			 and
			(2)submit to the
			 Committees on the Judiciary of the House of Representatives and the Senate a
			 report on the results of the study, including any of the Director’s suggestions
			 for amending the law, and any other recommendations the Director has with
			 respect to patent reexamination proceedings.
			9.Submissions by
			 third parties and other quality enhancements
			(a)PublicationSection
			 122(b)(2)(B)(i) is amended by striking published as provided in
			 paragraph (1). and inserting the following:
				
					published until the later
			 of—(I)three months after a second action
				is taken pursuant to section 132 on the application, of which notice has been
				given or mailed to the applicant; or
					(II)the date specified in paragraph
				(1).
					.
			(b)Preissuance
			 submissions by third partiesSection 122 is amended by adding at the end
			 the following:
				
					(e)Preissuance
				submissions by third parties
						(1)In
				generalAny person may submit for consideration and inclusion in
				the record of a patent application, any patent, published patent application,
				or other publication of potential relevance to the examination of the
				application, if such submission is made in writing before the earlier
				of—
							(A)the date a notice
				of allowance under section 151 is mailed in the application for patent;
				or
							(B)either—
								(i)6
				months after the date on which the application for patent is published under
				section 122, or
								(ii)the date of the
				first rejection under section 132 of any claim by the examiner during the
				examination of the application for patent,
								whichever occurs later.(2)Other
				requirementsAny submission under paragraph (1) shall—
							(A)set forth a concise
				description of the asserted relevance of each submitted document;
							(B)be accompanied by
				such fee as the Director may prescribe;
							(C)include a
				statement by the submitter affirming that the submission was made in compliance
				with this section; and
							(D)identify the real party-in-interest making
				the
				submission.
							.
			(c)Effective
			 dateThe amendments made by this section—
				(1)shall take effect
			 at the end of the 1-year period beginning on the date of the enactment of this
			 Act; and
				(2)shall apply to any
			 application for patent filed before, on, or after the effective date under
			 paragraph (1).
				10.Tax planning methods
			 not patentable
			(a)In
			 generalSection 101 is amended—
				(1)by striking
			 Whoever and inserting (a)
			 Patentable
			 inventions.—Whoever; and
				(2)by adding at the
			 end the following:
					
						(b)Tax planning
				methods
							(1)Unpatentable
				subject matterA patent may not be obtained for a tax planning
				method.
							(2)DefinitionsFor
				purposes of paragraph (1)—
								(A)the term tax planning method
				means a plan, strategy, technique, or scheme that is designed to reduce,
				minimize, or defer, or has, when implemented, the effect of reducing,
				minimizing, or deferring, a taxpayer’s tax liability, but does not include the
				use of tax preparation software or other tools used solely to perform or model
				mathematical calculations or prepare tax or information returns;
								(B)the term taxpayer means an
				individual, entity, or other person (as defined in
				section
				7701 of the Internal Revenue Code of 1986) that is subject to
				taxation directly, is required to prepare a tax return or information statement
				to enable one or more other persons to determine their tax liability, or is
				otherwise subject to a tax law;
								(C)the terms tax, tax
				laws, tax liability, and taxation refer to any
				Federal, State, county, city, municipality, or other governmental levy,
				assessment, or imposition, whether measured by income, value, or otherwise;
				and
								(D)the term
				State means each of the several States, the District of Columbia,
				and any commonwealth, territory, or possession of the United States.
								.
				(b)ApplicabilityThe
			 amendments made by this section—
				(1)shall take effect
			 on the date of the enactment of this Act;
				(2)shall apply to any
			 application for patent or application for a reissue patent that is—
					(A)filed on or after
			 the date of the enactment of this Act; or
					(B)filed before that
			 date if a patent or reissue patent has not been issued pursuant to the
			 application as of that date; and
					(3)shall not be
			 construed as validating any patent issued before the date of the enactment of
			 this Act for an invention described in
			 section
			 101(b) of title 35, United States Code, as amended by this
			 section.
				11.Venue and
			 jurisdiction
			(a)Venue for patent
			 casesSection 1400 of title 28, United
			 States Code, is amended by striking subsection (b) and inserting the
			 following:
				
					(b)In any civil
				action arising under any Act of Congress relating to patents, a party shall not
				manufacture venue by assignment, incorporation, joinder, or otherwise primarily
				to invoke the venue of a specific district court.
					(c)Notwithstanding
				section
				1391 of this title, except as provided in paragraph (3) of this
				subsection, any civil action for patent infringement or any action for
				declaratory judgment relating to a patent may be brought only in a judicial
				district—
						(1)where the defendant has its principal place
				of business or is incorporated, or, for foreign corporations with a United
				States subsidiary, where the defendant’s primary United States subsidiary has
				its principal place of business or is incorporated;
						(2)where the
				defendant has committed a substantial portion of the acts of infringement and
				has a regular and established physical facility that the defendant controls and
				that constitutes a substantial portion of the defendant’s operations;
						(3)for cases
				involving only foreign defendants with no United States subsidiary, according
				to section
				1391(d) of this title;
						(4)where the
				plaintiff resides, if the plaintiff is—
							(A)an institution of
				higher education as defined under section 101(a) of the Higher Education Act of
				1965 (20 U.S.C. section 1001(a)); or
							(B)a nonprofit
				organization that—
								(i)is
				described in section
				501(c)(3) of the Internal Revenue Code of 1986;
								(ii)is exempt from
				taxation under section 501(a) of such Code; and
								(iii)serves primarily
				as the patent and licensing organization for an institution of higher education
				as defined under section 101(a) of the Higher Education Act of 1965
				(20 U.S.C.
				1001(a));
								(5)where the plaintiff or a subsidiary has a
				place of business that is engaged in substantial—
							(A)research and
				development,
							(B)manufacturing
				activities, or
							(C)management of research and development or
				manufacturing activities,
							related to
				the patent or patents in dispute;(6)where the
				plaintiff resides if the plaintiff is named as inventor or co-inventor on the
				patent and has not assigned, granted, conveyed, or licensed, and is under no
				obligation to assign, grant, convey, or license, any rights in the patent or in
				enforcement of the patent, including the results of any such enforcement;
				or
						(7)where any of the
				defendants has substantial evidence and witnesses if there is no other district
				in which the action may be brought under this
				section.
						.
			(b)Interlocutory
			 appealsSubsection (c) of
			 section
			 1292 of title 28, United States Code, is amended—
				(1)by striking
			 and at the end of paragraph (1);
				(2)by
			 striking the period at the end of paragraph (2) and inserting ;
			 and; and
				(3)by adding at the
			 end the following:
					
						(3)of an appeal from
				an interlocutory order or decree determining construction of claims in a civil
				action for patent infringement under
				section
				271 of title 35.
						Application for an appeal under
				paragraph (3) shall be made to the court within 10 days after entry of the
				order or decree. The district court shall have discretion whether to approve
				the application and, if so, whether to stay proceedings in the district court
				during pendency of the
				appeal..
				(c)Effective
			 date
				(1)In
			 generalThe amendments made
			 by this section—
					(A)shall take effect
			 on the date of the enactment of this Act; and
					(B)shall apply to any
			 civil action commenced on or after such date of enactment.
					(2)Pending
			 casesAny case commenced in a United States district court on or
			 after September 7, 2007, in which venue is improper under
			 section
			 1400 of title 28, United States Code, as amended by this
			 section, shall be transferred pursuant to section 1404 of such title,
			 unless—
					(A)one or more
			 substantive rulings on the merits, or other substantial litigation, has
			 occurred; and
					(B)the court finds
			 that transfer would not serve the interests of justice.
					12.Additional
			 information; inequitable conduct as defense to infringement
			(a)Disclosure
			 requirements for applicants
				(1)In
			 generalChapter 11 is amended by adding at the end the following
			 new section:
					
						123.Additional
				information
							(a)In
				generalThe Director may, by
				regulation, require that applicants submit a search report and other
				information and analysis relevant to patentability. If the Director requires a
				search report to be submitted by applicants, and an applicant does not itself
				perform the search, the search must be performed by one or more individuals who
				are United States citizens or by a commercial entity that is organized under
				the laws of the United States or any State and employs United States citizens
				to perform such searches. An application shall be regarded as abandoned if the
				applicant fails to submit a search report, information, or an analysis in the
				manner and within the time period prescribed by the Director. Any search report
				required by the Director may not substitute in any way for a search by an
				examiner of the prior art during examination.
							(b)Exception for
				micro entitiesApplications from micro-entities shall not be
				subject to the requirements of regulations issued under subsection (a).
							124.Micro
				entities
							(a)DefinitionFor purposes of this title, the term
				micro entity means an applicant for patent who makes a
				certification under either subsection (b) or (c).
							(b)Unassigned
				applicationA certification under this subsection is a
				certification by each inventor named in the application that the
				inventor—
								(1)qualifies as a
				small entity as defined in regulations issued by the Director;
								(2)has not been named
				on five or more previously filed patent applications;
								(3)has not assigned,
				granted, or conveyed, and is not under an obligation by contract or law to
				assign, grant, or convey, a license or any other ownership interest in the
				application; and
								(4)does not have a
				gross income, as defined in
				section
				61(a) of the Internal Revenue Code of 1986, exceeding 2.5 times
				the median household income, as reported by the Bureau of the Census, for the
				most recent calendar year preceding the calendar year in which the examination
				fee is being paid.
								(c)Assigned
				applicationA certification under this subsection is a
				certification by each inventor named in the application that the
				inventor—
								(1)qualifies as a
				small entity as defined in regulations issued by the Director and meets the
				requirements of subsection (b)(4);
								(2)has not been named
				on five or more previously filed patent applications; and
								(3)has assigned, granted, conveyed, or is
				under an obligation by contract or law to assign, grant, or convey, a license
				or other ownership interest in the application to an entity that has five or
				fewer employees and has a gross taxable income, as defined in
				section
				61(a) of the Internal Revenue Code of 1986, that does not
				exceed 2.5 times the median household income, as reported by the Bureau of the
				Census, for the most recent calendar year preceding the calendar year in which
				the examination fee is being paid.
								.
				(2)Conforming
			 amendmentThe table of
			 sections for chapter 11 is amended by adding at the end the following new
			 items:
					
						
							123. Additional information.
							124. Micro
				entities.
						
						.
				(b)Inequitable
			 conduct as defense to infringementSection 282 is amended—
				(1)in the first
			 undesignated paragraph, by striking A patent and inserting
			 (a) In
			 general.—A patent;
				(2)in the second
			 undesignated paragraph—
					(A)by striking
			 The following and inserting (b)
			 Defenses.—The
			 following; and
					(B)by striking the
			 comma at the end of each of paragraphs (1), (2), and (3) and inserting a
			 period;
					(3)in the third
			 undesignated paragraph—
					(A)by striking
			 In actions and inserting (d)
			 Notice of actions;
			 pleading.—In actions;
					(B)by inserting after
			 the second sentence the following: In an action involving any allegation
			 of inequitable conduct under subsection (c), the party asserting this defense
			 or claim shall comply with the pleading requirements set forth in Rule 9(b) of
			 the Federal Rules of Civil Procedure.; and
					(C)by striking
			 Invalidity and inserting (e) Extension of patent
			 term.—Invalidity; and
					(4)by inserting after
			 subsection (b), as designated by paragraph (2) of this subsection, the
			 following:
					
						(c)Inequitable
				conduct
							(1)DefenseOne or more claims of a patent may be held
				to be unenforceable, or other remedy imposed under paragraph (4), for
				inequitable conduct only if it is established, by clear and convincing
				evidence, that a person with a duty of disclosure to the Office, with the
				intent to mislead or deceive the patent examiner, misrepresented or failed to
				disclose material information to the examiner during examination of the
				patent.
							(2)Materiality
								(A)In
				generalInformation is material under this section if—
									(i)a reasonable examiner would have made a
				prima facie finding of unpatentability, or maintained a finding of
				unpatentability, of one or more of the patent claims based on the information,
				and the information is not cumulative to information already of record or
				previously considered by the Office; or
									(ii)information that is otherwise material
				refutes or is inconsistent with a position the applicant takes in opposing a
				rejection of the claim or in asserting an argument of patentability.
									(B)Prima facie
				findingA prima facie finding
				of unpatentability under this section is shown if a reasonable examiner, based
				on a preponderance of the evidence, would conclude that the claim is
				unpatentable based on the information misrepresented or not disclosed, when
				that information is considered alone or in conjunction with other information
				or record. In determining whether there is a prima facie finding of
				unpatentability, each term in the claim shall be given its broadest reasonable
				construction consistent with the specification, and rebuttal evidence shall not
				be considered.
								(3)IntentTo
				prove a person with a duty of disclosure to the Office intended to mislead or
				deceive the examiner under paragraph (1), specific facts beyond materiality of
				the information misrepresented or not disclosed must be proven that establish
				the intent of the person to mislead or deceive the examiner by the actions of
				the person. Facts support an intent to mislead or deceive if they show
				circumstances that indicate conscious or deliberate behavior on the part of the
				person to not disclose material information or to submit false material
				information in order to mislead or deceive the examiner. Circumstantial
				evidence may be used to prove that a person had the intent to mislead or
				deceive the examiner under paragraph (1).
							(4)RemedyUpon
				a finding of inequitable conduct, the court shall balance the equities to
				determine which of the following remedies to impose:
								(A)Denying equitable
				relief to the patent holder and limiting the remedy for infringement to
				reasonable royalties.
								(B)Holding the
				claims-in-suit, or the claims in which inequitable conduct occurred,
				unenforceable.
								(C)Holding the patent
				unenforceable.
								(D)Holding the claims
				of a related patent unenforceable.
								(5)Attorney
				misconductUpon a finding of inequitable conduct, if there is
				evidence that the conduct is attributable to a person or persons authorized to
				practice before the Office, the court shall refer the matter to the Office for
				appropriate disciplinary action under section 32, and shall order the parties
				to preserve and make available to the Office any materials that may be relevant
				to the determination under section
				32.
							.
				(c)Effective
			 date
				(1)Subsection
			 (a)The amendments made by
			 subsection (a)—
					(A)shall take effect
			 at the end of the 1-year period beginning on the date of the enactment of this
			 Act; and
					(B)shall apply to any
			 application for patent filed on or after the effective date under subparagraph
			 (A).
					(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall apply to any civil action commenced on or after the date
			 of the enactment of this Act.
				13.Best mode
			 requirementSection 282(b) (as
			 designated by section 12(b) of this Act) is amended by striking paragraph (3)
			 and inserting the following:
			
				(3)Invalidity of the patent or any claim in
				suit for failure to comply with—
					(A)any requirement of
				section 112 of this title, other than the requirement that the specification
				shall set forth the best mode contemplated by the inventor of carrying out his
				invention; or
					(B)any requirement of
				section 251 of this
				title.
					.
		14.Regulatory
			 authority
			(a)Regulatory
			 authoritySection 2(c) is
			 amended by adding at the end the following:
				
					(6)The powers granted under paragraph (2) of
				subsection (b) include the authority to promulgate regulations to ensure the
				quality and timeliness of applications and their examination, including
				specifying circumstances under which an application for patent may claim the
				benefit under sections 120, 121 and 365(c) of the filing date of a prior filed
				application for patent.
					.
			(b)ClarificationThe amendment made by subsection (a)
			 clarifies the scope of power granted to the United States Patent and Trademark
			 Office by paragraph (2) of
			 section
			 2(b) of title 35, United States Code, as in effect since the
			 enactment of Public Law 106–113.
			(c)Effective date
			 of regulations
				(1)Review by
			 congressA regulation
			 promulgated by the United States Patent and Trademark Office under
			 section
			 2(b)(2) of title 35, United States Code, with respect to any
			 matter described in section 2(c)(6) of such title, as added by subsection (a)
			 of this section, may not take effect before the end of a period of 60 days
			 beginning on the date on which the Under Secretary of Commerce for Intellectual
			 Property and Director of the United States Patent and Trademark Office submits
			 to each House of Congress a copy of the regulation, together with a report
			 containing the reasons for its adoption. The regulation and report so submitted
			 shall be referred to the Committee on the Judiciary of the House of
			 Representatives and the Committee on the Judiciary of the Senate.
				(2)Joint Resolution
			 of disapprovalIf a joint
			 resolution of disapproval with respect to the regulation is enacted into law,
			 the regulation shall not become effective or continue in effect.
				(3)Joint resolution
			 definedFor purposes of this
			 subsection, the term a “joint resolution of disapproval” means a joint
			 resolution, the matter after the resolving clause of which is as follows: “That
			 Congress disapproves the regulation submitted by the Under Secretary of
			 Commerce for Intellectual Property and Director of the United States Patent and
			 Trademark Office on ___ relating to ___, and such regulation shall have no
			 force or effect.”, with the first space being filled with the appropriate date,
			 and the second space being filled with a description of the regulation at
			 issue.
				(4)ReferralA
			 joint resolution of disapproval shall be referred in the House of
			 Representatives to the Committee on the Judiciary and in the Senate to the
			 Committee on the Judiciary.
				(5)Floor
			 considerationA vote on final passage of a joint resolution of
			 disapproval shall be taken in each House on or before the close of the 15th day
			 after the bill or resolution is reported by the committee of that House to
			 which it was referred or after such committee has been discharged from further
			 consideration of the joint resolution of disapproval.
				(6)No
			 inferencesIf the Congress
			 does not enact a joint resolution of disapproval, no court or agency may infer
			 therefrom any intent of the Congress with regard to such regulation or
			 action.
				(7)Calculation of
			 daysThe 60-day period referred to in paragraph (1) and the
			 15-day period referred to in paragraph (5) shall be computed by
			 excluding—
					(A)the days on which
			 either House of Congress is not in session because of an adjournment of the
			 Congress sine die; and
					(B)any Saturday and
			 Sunday, not excluded under subparagraph (A), when either House is not in
			 session.
					(8)Rulemaking
			 authorityThis subsection is enacted by the Congress as an
			 exercise of the rulemaking power of the Senate and House of Representatives
			 respectively, and as such it is deemed a part of the rules of each House,
			 respectively.
				15.Technical
			 amendments
			(a)Joint
			 inventionsSection 116 is amended—
				(1)in the first paragraph, by striking
			 When and inserting (a)
			 Joint
			 Inventions.—When;
				(2)in the second paragraph, by
			 striking If a joint inventor and inserting (b)
			 Omitted
			 Inventor.—If a joint inventor; and
				(3)in the third paragraph, by striking
			 Whenever and inserting (c)
			 Correction of Errors in
			 Application.—Whenever.
				(b)Filing of
			 application in foreign countrySection 184 is amended—
				(1)in the first
			 paragraph, by striking Except when and inserting (a)
			 Filing in Foreign
			 Country.—Except when;
				(2)in the second
			 paragraph, by striking The term and inserting (b)
			 Application.—The term; and
				(3)in the third
			 paragraph, by striking The scope and inserting (c)
			 Subsequent modifications,
			 amendments, and supplements.—The scope.
				(c)Reissue of
			 defective patentsSection 251 is amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 In
			 general.—Whenever;
				(2)in the second
			 paragraph, by striking The Director and inserting (b)
			 Multiple reissued
			 patents.—The Director;
				(3)in the third
			 paragraph, by striking The provisions and inserting (c)
			 Applicability of this
			 title.—The provisions; and
				(4)in the last
			 paragraph, by striking No reissued patent and inserting
			 (d) Reissue patent
			 enlarging scope of claims.—No reissued patent.
				(d)Effect of
			 reissueSection 253 is amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 In
			 general.—Whenever; and
				(2)in the second
			 paragraph, by striking In like manner and inserting (b)
			 Additional disclaimer or
			 dedication.—In the manner set forth in subsection
			 (a),.
				(e)Correction of
			 named inventorSection 256 is amended—
				(1)in the first
			 paragraph, by striking Whenever and inserting (a)
			 Correction.—Whenever; and
				(2)in the second
			 paragraph, by striking The error and inserting (b)
			 Patent valid if error
			 corrected.—The error.
				(f)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			16.Study of special
			 masters in patent cases
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Director of the Administrative
			 Office of the United States Courts shall conduct a study of, and submit to the
			 Committee on the Judiciary of the House of Representatives and the Committee on
			 the Judiciary of the Senate a report on, the use of special masters in patent
			 litigation who are appointed in accordance with Rule 53 of the Federal Rules of
			 Civil Procedure.
			(b)ObjectiveIn
			 conducting the study under subsection (a), the Director shall consider whether
			 the use of special masters has been beneficial in patent litigation and what,
			 if any, program should be undertaken to facilitate the use by the judiciary of
			 special masters in patent litigation.
			(c)Factors To
			 considerIn conducting the study under subsection (a), the
			 Director, in consultation with the Federal Judicial Center, shall consider—
				(1)the basis upon
			 which courts appoint special masters under Rule 53(b) of the Federal Rules of
			 Civil Procedure;
				(2)the frequency with
			 which special masters have been used by the courts;
				(3)the
			 role and powers special masters are given by the courts;
				(4)the subject matter
			 at issue in cases that use special masters;
				(5)the impact on court
			 time and costs in cases where a special master is used as compared to cases
			 where no special master is used;
				(6)the legal and
			 technical training and experience of special masters;
				(7)whether the use of
			 special masters has an impact on the reversal rate of district court decisions
			 at the Court of Appeals for the Federal Circuit; and
				(8)any other factors
			 that the Director believes would assist in gauging the effectiveness of special
			 masters in patent litigation.
				17.Study on
			 workplace conditionsThe
			 Comptroller General shall, not later than 2 years after the date of the
			 enactment of this Act—
			(1)conduct a study of
			 workplace conditions for the examiner corps of the United States Patent and
			 Trademark Office, including the effect, if any, of this Act and the amendments
			 made by this Act on—
				(A)recruitment,
			 retention, and promotion of employees; and
				(B)workload, quality
			 assurance, and employee grievances; and
				(2)submit to the
			 Committees on the Judiciary of the House of Representatives and the Senate a
			 report on the results of the study, including any suggestions for improving
			 workplace conditions, together with any other recommendations that the
			 Comptroller General has with respect to patent reexamination
			 proceedings.
			18.Rule of
			 constructionThe enactment of
			 section
			 102(b)(3) of title 35, United States Code, under section (3)(b)
			 of this Act is done with the same intent to promote joint research activities
			 that was expressed, including in the legislative history, through the enactment
			 of the Cooperative Research and Technology Enhancement Act of 2004
			 (Public Law
			 108–453; the CREATE Act), the amendments of
			 which are stricken by section 3(c) of this Act. The United States Patent and
			 Trademark Office shall administer
			 section
			 102(b)(3) of title 35, United States Code, in a manner
			 consistent with the legislative history of the CREATE Act that was relevant to
			 its administration by the Patent and Trademark Office.
		19.Study on patent
			 damages
			(a)In
			 generalThe Under Secretary
			 of Commerce for Intellectual Property and Director of the United States Patent
			 and Trademark Office (in this section referred to as the
			 Director) shall conduct a study of patent damage awards in cases
			 where such awards have been based on a reasonable royalty under
			 section
			 284 of title 35, United States Code. The study should, at a
			 minimum, consider cases from 1990 to the present.
			(b)ConductIn conducting the study under subsection
			 (a), the Director shall investigate, at a minimum, the following:
				(1)Whether the mean or median dollar amount of
			 reasonable-royalty-based patent damages awarded by courts or juries, as the
			 case may be, has significantly increased on a per case basis during the period
			 covered by the study, taking into consideration adjustments for inflation and
			 other relevant economic factors.
				(2)Whether there has been a pattern of
			 excessive and inequitable reasonable-royalty-based damages during the period
			 covered by the study and, if so, any contributing factors, including, for
			 example, evidence that Federal courts have routinely and inappropriately
			 broadened the scope of the entire market value rule, or that
			 juries have routinely misapplied the entire market value rule to the facts at
			 issue.
				(3)To the extent that a pattern of excessive
			 and inequitable damage awards exists, measures that could guard against such
			 inappropriate awards without unduly prejudicing the rights and remedies of
			 patent holders or significantly increasing litigation costs, including
			 legislative reforms or improved model jury instructions.
				(4)To the extent that a pattern of excessive
			 and inequitable damage awards exists, whether legislative proposals that would
			 mandate, or create a presumption in favor of, apportionment of
			 reasonable-royalty-based patent damages would effectively guard against such
			 inappropriate awards without unduly prejudicing the rights and remedies of
			 patent holders or significantly increasing litigation costs.
				(c)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Director shall submit to the Congress a report on
			 the study conducted under this section.
			20.SeverabilityIf any provision of this Act or of any
			 amendment or repeals made by this Act, or the application of such a provision
			 to any person or circumstance, is held to be invalid or unenforceable, the
			 remainder of this Act and the amendments and repeals made by this Act, and the
			 application of this Act and such amendments and repeals to any other person or
			 circumstance, shall not be affected by such holding.
		
	
		
			Passed the House of
			 Representatives September 7, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		September 11, 2007
		Read the second time and placed on the
		  calendar
	
